Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claims 14 and 15  the limitation “if” is a conditional statement without corresponding "else" statements. If these limitations are not performed, then there is no defined process to be performed. The examiner understands that in this claim, the open conditional language causes this limitation to be omitted.
Processes can be considered as a series of steps to achieve a claimed task. When executing a process, each step is performed. However, upon reaching an "IF-THEN-ELSE" logical block, each TRUE/FALSE option is equally likely. A process step that includes only an "IF-THEN" logical question means that THEN result only occurs when the answer is TRUE. An answer equally likely is FALSE and therefore the THEN result will not occur.
The Examiner takes further guidance from the MPEP § 2106(11)C on how to handle these logical blocks. Specifically, "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation." It is the Examiner's position that when a claimed invention includes a logical block that suggests another choice (FALSE), then the resulting action is not limiting as it may never be performed. For examination purposes, the examiner will interpret this claim as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel  (US 2021/0221247) in view of  Austin (2011/0175569).
Regarding claim 1 Daniel teaches a cable that can be used for bidirectional power transmission between a vehicle provided with a driving power source and a power consumer (see plug connector 62 & para 0035-0040), the cable comprising: a receiving unit that: communicates with a power-amount acquiring device that is installed at the power consumer, and acquires an amount of power transferred between the power consumer and a power network (see smart meter 6; para 0013, 0033-0037 & 0204); and receives identification information of the power consumer; the identification information of the power consumer, and information indicating the transmission power amount measured by the measuring unit (see para 00091-0095).
However, Daniel does not disclose a measuring unit that measures a transmission power amount of power transmitted between the vehicle and the power consumer through the cable; and a transmission information sending unit that sends, to an external managing apparatus that manages an amount of power transmission between the vehicle and the power consumer.
Yet, Austin in the same filed teaches a measuring unit that measures a transmission power amount of power transmitted between the vehicle and the power consumer through the cable; and	(see 94 and 96; para 0077, 79) a transmission information sending unit that sends, to an external managing apparatus that manages an amount of power transmission between the vehicle and the power consumer (see 46, para 0066, Fig. 5-12, & 15 ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daniel with the teachings of Austin by having a measuring unit that measures a transmission power amount of power transmitted between the vehicle and the power consumer through the cable; and a transmission information sending unit that sends, to an external managing apparatus that manages an amount of power transmission between the vehicle and the power consumer in order to monito power exchange that is reliable and accessible to all that require power exchange. 
Regarding claim 2 the combination teaches  wherein the transmission information sending unit further sends, to the managing apparatus, information indicating a period over which power has been transmitted between the vehicle and the power consumer. (see para 0095)
	Regarding claim 3 the combination teaches  wherein the transmission information sending unit further sends, to the managing apparatus, at least one of: identification information of the vehicle; identification information of a user of the vehicle; and identification information of the cable. (see para 0094, credential associated with the rechargeable battery )
	Regarding claim 4 the combination teaches  further comprising a positional information acquiring unit that acquires positional information indicating a position of the cable, wherein the transmission information sending unit further sends the positional information to the managing apparatus. (see claim 32, para 0098, 0099 & 0165).
Regarding claim 5 the combination teaches wherein the power-amount acquiring device is a smart meter, and the identification information of the power consumer is identification information of the smart meter (see smart meter 6; para 0033-0037 & 0204).
Regarding claim 6 the combination teaches wherein the power-amount acquiring device is an energy managing system that manages energy used at the power consumer, and the identification information of the power consumer is identification information of a user of the energy managing system (see para 0104-0107).
	Regarding claim 7 the combination teaches  wherein the receiving unit further receives, from the power-amount acquiring device, at least one of: information indicating an amount of power consumption at the power consumer; information indicating an amount of power that the power consumer has received from the power network; and   information indicating an amount of power supplied from the power consumer to the power network, and the cable further comprises a judging unit that judges consistency between the information that the receiving unit has received from the power-amount acquiring device and the transmission power amount. (see 0109 0110).
Regarding claim 8 the combination teaches a power transfer managing system comprising: the cable according to claim 1; and the managing apparatus. (please see rejection of claim 1 and para 0104-0107).
Regarding claim 9 the combination teaches wherein the managing apparatus has: a transmission information acquiring unit that acquires, from the cable, the identification information of the power consumer, and the information indicating the transmission power amount; a consideration information generating unit that generates consideration information indicating a consideration for a user of the vehicle based on the transmission power amount; (See 0156) and a transmission information storage unit that stores the identification information of the power consumer, and the information indicating the transmission power amount in association with each other (see 0127).
Regarding claim 10, the combination teaches further comprising a management-information-sending control unit that causes the information acquired by the transmission information acquiring unit to be sent to an external power amount managing apparatus that manages an amount of power transferred between the power consumer and the power network (see para 0209-0211).
Regarding claim 11, the combination teaches wherein the managing apparatus further has a power-consumer information acquiring unit that acquires at least one of: information indicating an amount of power that the power consumer has received from the power network; and information indicating an amount of power transmitted from the power consumer to the power network, based on the identification information of the power consumer, and (see 0104-0107) the consideration information generating unit further generates consideration information indicating a consideration for the power consumer based on the information acquired by the power-consumer information acquiring unit, the identification information of the power consumer, and the transmission power amount (see 0156 and 0157).
Regarding claim 12 the combination teaches the transmission information acquiring unit further acquires, from the cable, positional information indicating a position of the cable, (0216-0217) and the managing apparatus further has: a power-consumer information acquiring unit that acquires information indicating a position of the power consumer based on the identification information of the power consumer (see para 0033 and 0059); and a judging unit that judges consistency between the information acquired by the power-consumer information acquiring unit, and the positional information (see para 0142).
Regarding claim 13 the combination teaches  the managing apparatus further has a power-consumer information acquiring unit that acquires at least one of: information indicating an amount of power that the power consumer has received from the power network; and information indicating an amount of power transmitted from the power consumer to the power network, based on the identification information of the power consumer; and (see para 0033 and 0059) a judging unit that judges consistency between the information acquired by the power-consumer information acquiring unit, and the transmission power amount. (see para 0142).
Regarding claim 14, the combination teaches the managing apparatus further has: a power transfer control unit that causes the vehicle to perform power transfer with the power network according to power demand of the power network; (0216-0217) and a prohibition information storage unit that stores, if a result of the judgment by the judging unit indicates inconsistency, prohibition information indicating that the vehicle is not permitted to perform power transfer with the power network, and the identification information of the power consumer in association with each other, (see para 0019) and
if identification information of a power consumer newly received from the cable, and the prohibition information are stored in the prohibition information storage unit in association with each other, the power transfer control unit does not perform power transfer between the vehicle and the power network through the cable.	(see para 0019). 
Regarding claim 15 the combination teaches wherein the managing apparatus further has: a power transfer control unit that causes the vehicle to perform power transfer with the power network according to power demand of the power network; and (0216-0217) a prohibition information storage unit that stores, if a result of the judgment by the judging unit indicates inconsistency, prohibition information indicating that the vehicle is not permitted to perform power transfer with the power network, and the identification information of the power consumer in association with each other, and (see para 0019) if identification information of a power consumer newly received from the cable, and the prohibition information are stored in the prohibition information storage unit in association with each other, the power transfer control unit does not permit power transmission from the power network to the vehicle through the cable, and permits power transmission from the power network to the vehicle through the cable (see para 0019).
Regarding claim 16, The combination teaches managing apparatus comprising: a transmission information acquiring unit that acquires, from a cable, identification information of a power consumer, and information indicating a transmission power amount of power transmitted between a vehicle provided with a driving power source and the power consumer through the cable, the cable being a cable that can be used for bidirectional power transmission between the vehicle and the power consumer, the cable having: a receiving unit that: communicates with a power-amount acquiring device that is installed at the power consumer, and acquires an amount of power transferred between the power consumer and a power network; and receives the identification information of the power consumer; a measuring unit that measures the transmission power amount; and a transmission information sending unit that sends, to an external managing apparatus that manages an amount of power transmission between the vehicle and the power consumer, the identification information of the power consumer, and information indicating the transmission power amount measured by the measuring unit; a consideration information generating unit that generates consideration information indicating a consideration for a user of the vehicle based on the transmission power amount; and a storage unit that stores the identification information of the power consumer, and the information indicating the transmission power amount in association with each other (please see rejection of claim 1).
Regarding claim 17,  The combination teaches a non-transitory computer-readable storage medium having stored thereon a program of a control apparatus that is provided in a cable that can be used for bidirectional power transmission between a vehicle provided with a driving power source and a power consumer, and has a function of measuring a transmission power amount of power transmitted between the vehicle and the power consumer, the program causing a computer to function as: a receiving unit that: communicates with a power-amount acquiring device that is installed at the power consumer, and acquires an amount of power transferred between the power consumer and a power network; and receives identification information of the power consumer; and a transmission information sending unit that sends, to an external managing apparatus that manages an amount of power transmission between the vehicle and the power consumer, the identification information of the power consumer, and information indicating the measured transmission power amount (Please see the rejection of claim 1 and para 0104, Fig. 8 & 9 ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        July 26, 2022